DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered.

Response to Amendment
Applicant’s amendment has been entered. Claims 1-4, 6-14 and 16-22, applicant’s amendments and remarks have overcome all rejections under 35 USC 112(a), and rejections of claims 1-4, and 20-22 over White (WO01020534A1) in view of Kajiwara (US patent no. 5884835), Mogadam (“Ultrasonic Welding Wire Termination”, Saeed Mogadam, Stapla Ultrasonics Corp., MA.) and Kelch (US 20130213552) and claim 10 over White in view of Mogadam, Kelch, and Kajiwara under 35 USC 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 6-9, 11-13, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over White (WO01020534A1) in view of Mogadam (“Ultrasonic Welding Wire Termination”, Saeed Mogadam, Stapla Ultrasonics Corp., MA.) and Kelch (US 20130213552).
Regarding claim 6, White discloses a method for additive manufacturing (producing an object by sequentially adding material page 1 lines 2-3, claims 1-3) the method comprising: contacting a first length of wire with a substrate and inducing, via application of ultrasonic energy material flow from a print tool and diffusion (Figs. 7-9, page 18 lines 7-25, page 23 lines 16-19). White discloses materials flow and solid-state diffusion in the first length of wire in a first target area to bond a portion of the first target area to the substrate (Figs. 7-9, , page 18 lines 7-25, page 23 lines 16-18); and inducing, via application of ultrasonic energy, materials flow and solid-state diffusion in the first length of metal wire in a second target area at least partially overlapping the first target area to bond a portion of the second target area to the substrate (N (at least four) tapes in Fig. 7, page 18 lines 7-17, page 19 line 23 to page 20 line 3, page 23 lines 16-18).
White discloses that support material is used for the substrate (page 4 lines 13-14) and discloses metal foil as a support material (page 4 lines 20-21, page 14 lines 7 to 24) thereby meeting the claimed limitation of a metal substrate. White further discloses that the build material/wires are metal (page 4 lines 17-18, page 5 lines 2-3, page 19 lines 7-10). 
White discloses a print tool which applies the material to the substrate including the first length of metal wire (Figs. 7-10, Page 9 line 20 to page 11 line 17). The tool that White disclose includes a horn equivalently referred to as a sonotrode (page 10 lines 13-16, page 18 lines 18-22). White discloses modifying sonotrode parts as appropriate for a given manufacturing process (page 17 lines 15-22, page 18 lines 11-17) and that the geometry of the sonotrode may 
Kelch teaches a method for ultrasonic welding of parts [0017]. Kelch demonstrates the typical type of horns used for ultrasonic welding (Fig. 1 [0005-06]). Kelch teaches that horn tips are made of tungsten carbide bars (Fig. 1, [0006]) thereby disclosing an ultrasonic horn comprising a tungsten carbide bar. Kelch teaches the tip of the horn contacts the material to be welded, and it is a high strength, hard material [0006]. Kelch teaches that this tip is used to join metal [0006]. 
Both Kelch and White teach processes that require ultrasonic welding using a horn.
It would have been obvious to one of ordinary skill in the art to use a horn which comprises a tungsten carbide bar in the method disclosed by White. Kelch teaches that a tungsten carbide bar is established as the tip of the horn which contacts the material to which ultrasonic energy is applied, and that such a tip is appropriate for ultrasonically welding metal. Such use would have been obvious to one of ordinary skill in the art because Kelch teaches that an ultrasonic horn comprising tungsten carbide as known for the purpose of the horn disclosed by White because of the strength and hardness of tungsten carbide.
The tungsten carbide bar in the sonotrode disclosed by White in view of Kelch must have some length and width, but White in view of Kelch does not disclose the dimensions of the tungsten carbide bar; however, Mogadam teaches that in a process for ultrasonically welding metal (Introduction 1st paragraph, Ultrasonic metal welding section), the ultrasonic horn tip for welding the metal may have a size depending on the material to be welded (Ultrasonic tooling design section, Horn subsection). It therefore would have been obvious to one of ordinary skill in the art that the tungsten carbide bar size are a selection of relative dimensions dependent on the material to be welded. See MPEP2144.04(IV)(A) second paragraph.
Regarding claim 7, White discloses repeating the deposition process for more than one wire (Fig. 7c, page 8 line 17 successive layers of material, page 19 line 24 on previously 
Regarding claim 8, White discloses that the support material should be able to tolerate up to 1,000 to 2,000 pounds per square inch (up to 689 to 1,379 N/cm2, a range which includes pressures less than 689 N/cm2) (page 13 lines 7-9). White discloses a small contact surface of the ultrasound source and the deposited material (page 19 lines 15-16). Though the numerical value of the force, a force of 10 N would fall within a range White disclosed for the force provided that the area over which the force is applied is 0.0145cm2 (10/689) or greater. As affected area welded disclosed by White appears to be macroscopic (Figs. 1-3, 7-13), the weld areas of White would appear to be 0.0145 cm2 or greater; therefore, the claimed 10 N falls within the range taught by White.
Regarding claim 9, White discloses that the source of the ultrasonic energy is a piezoelectric crystal (page 10 lines 6-8). White discloses examples at which the frequency of the crystal (page 10 lines 4-10) are at frequencies of 60 kHz (page 9 lines 21, 23, page 19 lines 2-3). White discloses that the vibrations of which the piezoelectric crystal are the source are transmitted to the workpiece (material being deposited) by a horn equivalently referred to as a sonotrode (page 10 lines 13-16) thereby coupling the piezoelectric crystal and the print tool. White discloses that the horn is tool steel when the material of the object formed is metal (page 10 line 20), and tool steel does meet the broadest reasonable interpretation of “steel” as claimed.
Regarding claim 11, White discloses that the object is formed such that eliminates voids and porosity from the formed structure (page 20 line 3) and that the configuration permits fully 
Regarding claims 12, White discloses the portion of the build material formed at a given moment, which would include the first target area bonded to the substrate, forms a voxel (small unit of volume/droplet page 19 lines 11-22).
Regarding claim 13, White discloses repeatedly forming a series of voxels to form a desired structure (Fig. 10c, “dot-wise” page 19 lines 11-22).
Regarding claim 16, White discloses that the process is low temperature and may be practiced in an office which lacks high voltage electrical access (page 9 lines 2-14). Considering White discloses practicing the process in an office, it would have been obvious to one of ordinary skill in view of White to practice the process of printing an object in the typical office conditions of ambient atmosphere at room temperature.
Regarding claim 18, White discloses applying ultrasonic energy for 100 to 500 milliseconds (page 30 lines 14-16, page 32 lines 6-7). The claimed time range falls entirely within the range disclosed by White. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 19, White discloses removing excess material from the formed object in a desired shape (page 16 lines 12-13). As claim 19 requires removing a portion from any of the areas from which objects have been deposited in order to meet claim 19, White meets the limitations of present claim 19.

s 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (WO01020534A1) in view of Mogadam (“Ultrasonic Welding Wire Termination”, Saeed Mogadam, Stapla Ultrasonics Corp., MA.) and Kelch (US 20130213552) as applied to claim 6 above, and further in view of Kajiwara (US patent no. 5884835).
White discloses that the vibration amplitude of that a portion of the print tool in contact with the metal filament in responsive to the ultrasonic energy varies depending on the frequency and transducer (page 10 lines 10-15), and White discloses a preference for high frequencies and low amplitudes (page 10 lines 1-3), but Whited does not disclose vibrations with an amplitude of between 0.9 microns and 1.1 microns. 
Kajiwara teaches a method of ultrasonically bonding metal with to a metal substrate (pad column 1 lines 5-9). Kajiwara teaches a no-load amplitude of                         
                            ≤
                            4
                        
                     microns (µm) (column 4 lines 16-18), preferably 0.1 to 4, that this value is accepted when a load is applied (column 9 liens 42-47), and that the taught vibrational amplitude of the bonding tool tip end yields improvements in bonding and minimizes the probability of physical failures such as cracks (column  16 lines 22-53).
Both Kajiwara and White teach ultrasonic bonding of a wire to a metal substrate, and White indicates a preference for lower amplitudes (page 10 lines 1-3) and White indicates selecting processing parameters to avoid physical failures such as cracks  (page 9 lines 9-10).
It would have been obvious to one of ordinary skill in the art to use the amplitude disclosed by Kajiwara in the ultrasonic manufacturing process disclosed by White. One of ordinary skill in the art would have been motivated by Kajiwara’s teaching teachings that the low amplitude would avoid specific physical failures, which White sets processing parameters in order avoid.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over White (WO01020534A1) in view of Mogadam (“Ultrasonic Welding Wire Termination”, Saeed  as applied to claims 6, 12 and 13 above and further in view of Hyde (US 20150064047). 
White discloses varying the composition over the object in order to form a region of functionally graded material for which properties vary over different parts of the object material (page 3 lines 16-19, page 22 lines 11-15, page 33 lines 17-21). White does not disclose varying the amount of ultrasonic energy applied to a set of voxels in the series of voxels. 
Hyde teaches a method of additively creating three-dimensional objects (Title [0001]). Hyde teaches uses ultrasound agitation to modify the granular structure of material to be additively manufactures [0045]. Hyde teaches applying different amounts of ultrasonic energy to different locations within the material [0046]. As a voxel is a small volume portion of a volumetric whole, Hyde teaches varying the amount of ultrasonic energy applied to sets of voxels [0046]. Hyde teaches that varying the amount of ultrasonic energy applied to different portions of the material allows the material to have different microstructures in different sections [0045-47] and thereby different properties (functionally graded) [0056].
Both White and Hyde teach modifying the structure of additively produced objects through ultrasonic energy and forming materials whose properties vary from one portion of the material to the other.
It would have been obvious for one of ordinary skill in the art to vary the amount of ultrasonic energy applied to different volumes (such as voxels) of the material formed in the method disclosed by White because Hyde teaches that varying the amount of ultrasonic energy applied to different portions of the material produces material with varying structure and properties, a type of materials which White specifically discloses producing with the disclosed method. 

Response to Arguments
Applicant’s arguments, see the section titles “Temperature Effects”, filed February 26, 2021, with respect to claims 1-4, 10, and 20-22 have been fully considered and are persuasive.  The rejections of claims 1-4, 10, and 20-22 under 35 USC 103 has been withdrawn. 
Applicant's arguments have been fully considered but they are not persuasive with respect to independent claim 6.
Regarding arguments that the structure of White (WO01020534A1) cannot perform the claimed method, claim 6 is not limited by the direction of vibration, claim 6 encompasses binding cut portions of wires to separate target areas. Regarding the result itself, White discloses that application of ultrasonic energy in general causes solid state diffusion (page 12 lines 4-8, page 23 lines 17-19) which is in and of itself a type of material flow, thereby showing that the ultrasonic energy applied in the process disclosed by White (page 18 lines 7-25) would meet the claimed effects of materials flow and solid-state diffusion. White discloses “when the ultrasonic horn contacts them [newly deposited portions] and consolidates them, they deform and are forced into intimate contact with previously deposited material, eliminating voids and porosity from the consolidated structure” (page 20 lines 1-4) which is the fully densified structure obtained in the by the methods of the present disclosure; therefore, not only would White be able to elicit the effects recited in the claim during performance, but the ultrasonic consolidation disclosed by White would attain the structure resulting from the process of the present disclosure. Arguments that the bar sonotrode of the embodiment of White shown in Figure 9 serves to cut the wire and cannot perform the bonding are not persuasive because White explicitly states that “the sonotrode both cuts and binds the dots of wire” (page 18 lines 18-22); therefore, the sonotrode of Figure 9 of Whit is capable of binding. Claim 6 does not exclude cutting, and discrete wire segments structurally and functionally meet the limitations of voxels.
Arguments that the claimed invention  is more than combining a known sonotrode with a known process are not persuasive because one cannot show nonobviousness by attacking In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Mogadam (“Ultrasonic Welding Wire Termination”, Saeed Mogadam, Stapla Ultrasonics Corp., MA.) and Kelch (US 20130213552) are relied upon to render obvious geometric and material features of the claimed print tool. The sonotrode of White must have some size, and with respect to the print tool, claim 6 is limited by requiring that “ultrasonic energy is applied to the first length of metal wire via a print tool comprising a tungsten carbide bar having a thickness of between 2 mm and 3 mm and a length of between 12 mm and 25 mm; and inducing, via application of ultrasonic energy from the print tool, materials flow and solid-state diffusion in the first length of metal wire”. Claim 6 is not limited by direction of vibration, by the orientation of tungsten bar either within the print tool or with respect to lengths of metal wire, by the penetration of ultrasonic energy within multiple layers or to only the steps recited. To be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter as claimed (MPEP 716.01(b)). The cited portions of the published application (paragraphs [0039-40], [0043-44] of US20180185955A1, paragraphs [0040-41], [0044-45] as filed) attribute mass transport and temperature increase effects to the use of Ultrasonic Filament Modeling ([0039] as published [0040] as filed), print tool/interface conditions ([0040] as published, [0041] as filed), effects of ultrasound which the disclosure admits are well-understood in the prior art  ([0043] as published [0044] as filed), and aspects of a single embodiment of the disclosure ([0044] as published, [0045] as filed as argued by applicant in the section of the arguments directed to paragraph [0044]). The arguments and the referenced portions of the disclosure are not sufficient to establish the results of the invention as claimed are unexpected  over the prior art. The present disclosure compares an embodiment of the present disclosure to prior art metal additive manufacturing in general ([0040] as filed); such a general comparison cannot be considered a comparison with the closest prior art of record (White) (MPEP716.02(a)). As 
Further, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support (MPEP716.02(d)). The reliance on the specific narrow embodiments of the claimed invention, which are described in the referenced portions of the present disclosure cannot show the nonobviousness of the more broadly claimed inventive process. The claimed bar dimensions are discussed in paragraph [0030] of the specification as filed ([0029] as published), and this portion of the disclosure appears to size the bar only based on the dimensions of the filament, and the disclosure as at most suggests sonotrode dimensions affect bonding area; however, mere sizing of ultrasonic horns/sonotrodes are obvious in view of Mogadam (Introduction 1st paragraph, Ultrasonic metal welding section, Ultrasonic tooling design section, Horn subsection).
Arguments directed to the temperature effects are not persuasive in overcoming the rejection of claim 6 because claim 6 is not limited by the temperature effects argued. Note that while the results and arguments are not successful to show that the claimed features are critical 

Allowable Subject Matter
Claims 1-4 and 20-22 are allowed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Present claim 1 is directed to a method for 3-D printing a metal object wherein during formation of a voxel, the temperature of the metal filament used to form the voxel increases by less than 6 degrees Celsius. White (WO01020534A1), the closest prior art reference to claim 1 as a whole, discloses a process allowed to be practiced in facilities such as offices which do not have high-voltage electrical service (page 9 lines 2-14) suggesting a lower temperature increase that melting or sintering systems; however, White also explicitly states “characteristic of solid state bonding processes such as ultrasonic, resistance and friction joining is that the temperature rise at the interface during welding is below the melting point. The joining temperature may be as low as 35-50% of the melting point, for some metals during ultrasonic welding” (page 9 lines 2-4) which though not limiting, and lower than the temperatures of other welding mechanisms  disclosed by White on page 9, suggests the ultrasonic welding disclosed by White brings the metals to 35-50% of the melting point, which would be an increase of greater 6                        
                            °
                        
                    C for processes conducted in offices which do not have high-voltage electrical service. Present claim 1 is further limited by requiring is conducted at room temperature and in ambient atmosphere for the step of  forming a series of voxels. 

Gibert, James, "Dynamics of Ultrasonic Consolidation" (2009). All Dissertations also suggests a temperature increase of 30-50% of the melting temperature in additive metal ultrasonic consolidation when practicing the process at room temperature (page 4 first full paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736